SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [X]Definitive Additional Materials [ ]Soliciting Material Pursuant to Sec. 240.14a-12 Insituform Technologies, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4)Date Filed: On April 21, 2008, Insituform Technologies, Inc. (the “Company”) issued a press release to its stockholders announcing that it has commenced mailing of definitive proxy materials for the Company’s 2008 Annual Meeting of Stockholders. A copy of the press release is attached hereto as Exhibit 99.1. Commencing on April 21, 2008, the Company mailed the following letter from Alfred L. Woods, to its stockholders: April 21, Dear Fellow Stockholder: You should be aware that at Insituform’s May 19, 2008 Annual Meeting of Stockholders, Water Asset Management, LLC (“WAM”), a recently formed hedge fund with no operating experience and no meaningful investment track record, is trying to take over control of Insituform by replacing a majority of your Board with its slate of five hand-picked nominees. Your vote could decide the future value of your investment in Insituform.We urge you to vote FOR your Board’s highly qualified, experienced and dedicated directors— by telephone, Internet or by signing, dating and returning the WHITE proxy card TODAY in the postage-paid envelope provided. INSITUFORM IS POSITIONED FOR GROWTH We Have the Right Plan to Build Stockholder Value Your Board and management team are committed to building on Insituform’s leadership position as a worldwide provider of proprietary technologies and services for rehabilitating sewer, water, and other underground piping systems without digging or disruption.We are focused on the next stage of Insituform’s growth and development – and our prospects are robust: · Insituform has a market leading position in the U.S. sewer repair and rehabilitation market, and we see significant opportunities for growth as existing U.S. sewer infrastructure continues to age, municipal spending rebounds, and the value and scarcity of water resources is more widely recognized. · Over the next 25 years, global unmet demand for sewer and water rehabilitation and infrastructure is conservatively estimated to be $22.6 trillion, according to Booz Allen Hamilton1.We are exploiting high growth opportunities and expanding in international markets where demand is burgeoning and competition is more limited. Major recent contract wins in India, Hong Kong and Poland demonstrate that our strategy is producing results. · Insituform Blue®, our potable water pipe rehabilitation business, recently announced a $4.25 million contract win to rehabilitate a century-old water main beneath New York City’s Madison Avenue and a $7.7 million project to rehabilitate approximately 19 miles of water pipeline under and around the famed Nathan Road in Kowloon, Hong Kong.These two contract wins demonstrate the great potential of our clean water strategy. · Our United Pipeline Systems® (“UPS”) division, which offers gas, oil and other pipeline rehabilitation throughout the world, is growing profitably and expanding its international reach to areas where the sustained escalation of metal prices and strong investment by oil companies are driving demand.UPS entered 2008 with record backlog and we continue to see robust new business opportunities around the world. · We continue to reduce overhead and improve operating margins through disciplined contracting practices and ongoing cost reduction efforts.Through these efforts, we anticipate achieving a total of $12 million in annual savings by the end of 2008, of which approximately $4 million will be reinvested in other strategic initiatives. · Notwithstanding the challenging environment in recent years, we continue to invest in new and innovative technologies, such as iPlus™ Infusion™, iPlus™Composite, Polyflex™, Polyfold®, and iTAP®, that position Insituform to capitalize on significant opportunities for growth and value creation. Your Board regularly reviews and considers the Company’s strategic options, often in consultation with outside advisors, to determine how best to create stockholder value. Recently, your Board has worked with an independent financial advisor, Merrill Lynch & Co., to carefully evaluate Insituform’s business prospects, capital structure and the industry landscape.After consultation with Merrill Lynch, your Board unanimously concluded that the execution of the Company’s business plan and the recent hiring of Joe Burgess as our new Chief Executive Officer are the best ways to enhance value for all Insituform stockholders. PROVEN WATER INDUSTRY LEADER JOE BURGESS RECENTLY APPOINTED PRESIDENT AND CEO OF INSITUFORM Joe Burgess, who has 20 years of experience in the water, energy and petrochemical industries, was recently named President and CEO of Insituform.With the addition of Mr. Burgess to Insituform’s senior management, the Company has the right team to deliver sustainable and profitable growth. Mr.
